NUMBER 13-22-00025-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


THE HERMAN LINDLEY TRUST,
HERMAN JAY LINDLEY, AND
HENRY ARTHUR LINDLEY,                                                       Appellants,

                                                 v.

CCATT LLC,                                                                    Appellee.


                     On appeal from the 51st District Court
                           of Irion County, Texas.



                          ORDER OF ABATEMENT
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      The case is before the Court on a joint motion to stay appellate deadlines due to

settlement to allow the parties the opportunity to execute final settlement instruments.
       The Court, having examined and fully considered the documents on file and the

joint motion, is of the opinion that the joint motion should be granted. The joint motion is

granted, and this matter is abated.

       The Court directs appellants to file, on or before March 10, 2022, either (1) a motion

to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to settlement.

                                                 PER CURIAM


Delivered and filed the
26th day of January, 2022.




                                             2